Citation Nr: 1110057	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-04 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant contends that her husband had active service during World War II.  He reportedly died in April 1985.  The appellant is advancing her appeal as the decedent's widow.  

This matter came to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in June 2008 for further development.  A review of the record shows that the RO has complied with all remand instructions by requesting certification of service from the service department under all spellings of the decedent's name, and by issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Additional evidence was received in March 2010 and May 2010.  On a form received in February 2011, the appellant marked the appropriate box to indicate that she waived RO review.

The appellant was originally scheduled for a personal hearing at the RO in August 2006.  By letter received in August 2006, the appellant informed the VA that she received notice after the date of the hearing and asked to be rescheduled.  A personal hearing at the RO had been rescheduled for November 2006, but the appellant failed to appear.  By substantive appeal received in January 2006, the appellant checked the appropriate box to indicate that she wanted a Board hearing at the RO (Travel Board).  By letter received in July 2007, the appellant informed the RO that she could not report to the hearing due to poor health and financial hardship.  She failed to appear at the July 2007 Travel Board hearing.


FINDING OF FACT

The appellant's husband did not have qualifying active service for purposes of VA death benefits.



CONCLUSION OF LAW

Basic eligibility for VA death benefits is not established.  38 U.S.C.A. §§ 101(2), 107(a), 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in August 2005.  The notification substantially complied with Hupp v. Nicholson, 21 Vet. App. 342 (2006) notifying her of the requirements of a claim for dependency and indemnity compensation (DIC).

The RO provided the appellant with additional notice in February 2007, February 2008 and July 2009, subsequent to the initial adjudication.  Altogether, the notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Hupp, 21 Vet. App. 342 notifying her of the requirements of a claim for dependency and indemnity compensation (DIC).
  
While the February 2007, February 2008 and July 2009 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a February 2010 supplemental statement of the case, following the provision of notice in February 2007, February 2008 and July 2009.  The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained information from the National Personnel Records Center (NPRC) and assisted the appellant in obtaining evidence.  

In the March 2010 letter, the NPRC reported that the major period of records of Army military personnel from 1912 to 1959 and records of some Air Force personnel from 1947 to 1963 have been destroyed by fire, and that complete personnel/medical records cannot be reconstructed.  In cases where service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be seen below, the RO has made numerous attempts to assist the appellant in obtaining evidence necessary to substantiate her claim.  

All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Analysis

The appellant contends that she is eligible for VA death benefits because her husband had service in the United States Armed Forces during World War II.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

As a threshold matter, one claiming entitlement to VA benefits must qualify as a claimant by submitting evidence of service and character of discharge.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate United States service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time and character of service; and, (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

Service in the Commonwealth Army of the Philippines is included, for compensation, dependency and indemnity compensation, and burial allowance, from and after the dates and hours, respectively, when they were called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941.  Service as a guerrilla under the circumstances outlined in paragraph (d) of this section is also included.  Persons who served as guerrillas under a commissioned officer of the United States Army, Navy or Marine Corps, or under a commissioned officer of the Commonwealth Army recognized by and cooperating with the United States Forces are included.  Service as a guerrilla by a member of the Philippine Scouts or the Armed Forces of the United States is considered as service in his regular status.  The following certifications by the service departments will be accepted as establishing guerrilla service: (i) recognized guerrilla service; (ii) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces, or the Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the regular components of the Philippine Commonwealth Army while serving with the Armed Forces of the United States, the period of active service will be from the date certified by the Armed Forces as the date of enlistment or date of report for active duty, whichever is later, to date of release from active duty, discharge, death, or in the case of a member of the Philippine Commonwealth Army, June 30, 1946, whichever was earlier.  38 C.F.R. § 3.41.

The Board notes that already of record when the appellant filed her claim was a letter from the Department of the Army received in January 1950 verifying that the decedent had no recognized guerilla service and was not a member of the Philippine Commonwealth Army inducted in the service of the Armed Forces of the United States.

In support of her claim, the appellant submitted copies of the following documents concerning her husband's service: "Headquarters United States Army Forces Western Pacific Recovered Personnel Division" that notes that the decedent "was a member in the Philippine Army ordered into service of the Armed Forces of the United States"; February 1946 and March 1946 Special Orders from the Philippine Army showing hospitalization and treatment at the time; and an undated discharge examination.    

The appellant also submitted several affidavits that were received in September 2006 and May 2010 from those who stated that they knew the decedent and attested that he had active duty service during World War II.    

Received in March 2010 was an April 1946 spot report from the Commonwealth of the Philippines Army Headquarters that documented the decedent's left leg injury; and a May 1950 medical certificate from the Republic of the Philippines Department of National Defense.  

The appellant submitted additional evidence that was received in May 2010: a December 1945 x-ray report from 27th Station Hospital Department of Radiology; her affidavit stating that the decedent was injured as a member of United States Armed Forces Far East (USAFFE) in WWII, that he was admitted to the 27th Station Hospital and that a physician declared the decedent physical unfit; and a February 1946 certificate of hospitalization from 26th Station Hospital.

Based on the evidence of record, however, the Board must conclude that the appellant's claim for death benefits is without legal merit.  As will be seen below, the documentation submitted by the appellant pertaining to her husband's service has not been confirmed by the service department.  

In a request for Army information dated in 1949, the decedent had provided various identifying information--his name (spelling his last name as "Del Amor"), birthday, and reported dates of service.  He also provided the same Army Serial Number (ASN) that was reflected in the "Headquarters United States Army Forces Western Pacific Recovered Personnel" document and a March 1946 medical certification.  Ultimately, the Department of Army verified in January 1950 that there was no recognized guerilla service and that the decedent was not a member of the Philippine Commonwealth Army inducted in the service of the Armed Forces of the United States.  

Received in October 2007 was a joint affidavit in which it was attested that the decedent had two different spellings of his last name-"Del Amor" and "Amor."  Upon reviewing the evidence submitted by the appellant, it does appear that the February 1946 and March 1946 special orders show that the decedent's last name was spelled as "Amor."  The Board had also taken notice that the aforementioned "Headquarters United States Army Forces Western Pacific Recovered Personnel" document reflects a surname of "Amor del."  

Due to the discrepancies, the Board remanded the claim in June 2008.  The RO sent another request for information.  The April 2009 results showed a record for the decedent could not be identified.  It was noted that if the record were available on July 1973, it would have been in the area that suffered the most damage in the fire and may have been destroyed.  The RO was advised that if the decedent was a Philippine Scout then to resubmit a request.  If the decedent was a Philippine Guerilla or member of the Philippine Army, then the RO was to mail a hard copy to the NPRC.  In July 2009, the RO informed the appellant of findings and enclosed a form to verify her husband's service dates and character of discharge.  The appellant completed and submitted the requisite form that was received in September 2009.  The RO subsequently sent second and third requests to the NPRC in September 2009 and October 2009, respectively.  

A November 2009 response from the NPRC shows that the Veteran's name was not shown in the official records and archives at the NPRC, including recognized guerillas in the United States Armed Forces during WWII.  

Based upon the service department's certification and the law applicable to this case, that the appellant's husband was not a 'veteran' for purposes of entitlement to VA benefits.  The Board notes that service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  As the law, and not the evidence, is dispositive, the appeal is denied due to the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, the appellant's claim of entitlement to VA death benefits must be denied as a matter of law.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


